Argued October 26, 1942.
The sole issue in this compensation case was one of fact. The board found upon substantial and competent evidence that the deceased met his death in the course of his employment as the result of an accident and awarded compensation to the claimant and her minor children. We are bound by the board's action:Johnson v. Valvoline Oil Company et al., 131 Pa. Super. 266,200 A. 224; Russell v. Scott Paper Company, 140 Pa. Super. 84,  13 A.2d 81; Walsh v. Penn Anthracite Mining Company,147 Pa. Super. 328, 24 A.2d 51; Williams v. SusquehannaCollieries Company, 148 Pa. Super. 540, 25 A.2d 751.
Judgment is affirmed.